STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-17 are pending and are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Regarding independent claim 1, search of the prior art found no prior art which explicitly teaches or would reasonably suggest to one of ordinary skill in the art the combination of limitations to “divide a read count table including read count values respectively for the plurality of memory blocks into one or more read count table segments each including one or more read count values of a resolution,” “manage one or more flags respectively corresponding to the read count table segments,” and “set the flag corresponding to the read count table segment, in which at least one read count value is changed, among the read count table segments,” when viewed in conjunction with all limitations in the claim when the claim is considered as a whole.  Independent claims 9 and 17 contain similar limitations as identified above for claim 1.  
Prior art found and deemed relevant to the claimed subject matter is listed on the attached PTO-892.  Several prior art references were found which teach the use of flags for various memory status, read counters, a read count table, and/or the use of read counters for one or more memory blocks.
The following prior art is considered particularly relevant to the claimed invention:
Muchherla et al. (U.S. Patent No. 10,950,317) and Tuers et al. (U.S. Patent No. 9,230,689) teach using read counters with a varying degree of granularity (resolution).  
Reid (U.S. Patent No. 7,937,521) teaches use of a memory block table containing block status flags and read count data.
Asano et al. (U.S. Patent No. 10,854,302) teaches maintaining read counts for a group of memory cells.
Chiu et al. (U.S. Patent Publication No. 2013/0138871) teaches use of a read count table and copying data if a threshold is reached.
Li et al. (U.S. Patent No. 9,971,682) teaches use of a look-up table and flags, and copying data if a threshold is reached.


Accordingly, claims 1-17 are allowed.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113